

PowerRaise Inc.
Chairman of the Board of Directors Agreement
 
This letter agreement (this "Agreement") will confirm our agreement with respect
to your services to PowerRaise Inc. (the "Company") under the terms and
conditions that follow:


1. Position, Duties and Time Commitment.


(a) As Chairman of the Board of Directors (the "Board") of the Company, you are
expected to devote no less than two days each week to the performance of your
duties, and to maintain loyalty to the Company and to not take any action that
would directly or indirectly promote any competitor or impair the Company's
interests. Subject to the foregoing, you may engage in other business or
charitable activities to the extent that they do not interfere or create a
conflict with your fiduciary obligations to the Company.


(b) Specifically, but not exclusively, your duties and responsibilities will
include the following: (i) to participate in all meetings of the Board and
stockholders; (ii) to serve on such committees of the Board as required by the
Company; (iii) to provide strategic guidance, advice and support to the senior
management of the Company with respect to the management of the operations of
the Company; (iv) to assist in the completion of a merger between the Company
and an Israeli company; (v) to establish the Company’s board of directors and
assist in the nomination and election of its remaining members; and (vi) to act
in cooperation with management to ensure the proper management of the Company,
in compliance with the securities laws of the United States, the rules and
regulations of the United Stated Securities and Exchange Commission and the
rules of any stock exchange where the securities of the Company are listed, from
time to time, or any quotation service that makes a market in the securities of
the Company.


2. Compensation.


For all services that you perform for the Company and its affiliates, as
compensation the Company will:


(a) Upon the execution of this Agreement, issue an option to you to purchase up
to 100,000 shares of the Company’s common stock at an exercise price of $0.01
per share at any time on or before the third anniversary of this Agreement.


(b) Upon the execution of this Agreement, and thereafter on each of September
15, 2008 and October 15, 2008 if you shall hold the office of Chairman of the
Board on such dates, issue an option to you to purchase up to 50,000 shares of
the Company’s common stock at an exercise price of $0.01 per share at any time
on or before the third anniversary of the date of issuance of such option, so
that, in the aggregate pursuant to this Section 2(b), the Company shall issue
options to you to purchase up to 150,000 shares of the Company’s common stock.


(c) As soon as the budget and resources of the Company permit, make a cash
payment to you in the amount of $14,750.


(d) On November 15, 2008, and thereafter on the 15th day of each month for so
long as you shall hold the office of Chairman of the Board, make a cash payment
to you in the amount of $5,000 and issue an option to you to purchase up to
15,000 shares of the Company’s common stock at an exercise price of $0.30 at any
time on or before the third anniversary of issuance.


 
 

--------------------------------------------------------------------------------

 
(e) Reimburse you, upon presentation of receipts evidencing such expenses and
for so long as you shall hold the office of Chairman of the Board, for the
reasonable cost of maintaining and running your automobile and your telephone.


3. Term; Termination; Effect of Termination.


(a) Unless earlier terminated pursuant to this Paragraph 3, your position as
Chairman of the Board shall expire at the Annual Meeting of Stockholders of the
Company held in 2009.


(b) The Board may remove you from your position as Chairman of the Board any
time upon an affirmative vote of the majority of the members of the Board. The
shareholders of the Company may vote to remove you at any time upon an
affirmative vote of the holders of a majority of the issued and outstanding
shares of the Company.


(c) You may resign from your position as Chairman of the Board at any time upon
written notice to the Company; however, we would hope that you provide us with
reasonable notice prior thereto.


(d) In the event your service as Chairman of the Board is terminated by the
Board pursuant to Section 3(b) above, you shall be entitled after such
termination to six payments of the monthly compensation provided for by Section
2(d) above, on the 15th day of each of the six months immediately following the
termination, and thereafter the Company shall have no further obligation to you.
If you resign from the Board pursuant to Section 3(c) above, then the Company
shall have no further obligation to you other than for compensation earned
through the date of such resignation. Notwithstanding anything in this Agreement
to the contrary, any options to purchase shares of the Company’s common stock
granted to you pursuant to Section 2 above that have vested prior to such
termination or resignation shall remain exercisable for a period of two years
from such date.


(e) The terms and conditions of this Agreement shall be reviewed by the Board
annually, during the month of January, and may be revised with your consent.


4. Indemnification.


(a) During the term of your service and thereafter, the Company shall indemnify
you to the full extent permitted by law and the by-laws of the Company for all
expenses, costs, liabilities and legal fees which you may incur in the discharge
of your duties hereunder.


(b) Notwithstanding the foregoing, you shall not be entitled to any
indemnification with respect to any claim arising from the discharge of your
duties hereunder if (i) your acts were committed in bad faith or were the result
of active and deliberate dishonesty or other misconduct, fraud or knowing
violation of law, (ii) you gained any financial profit or other advantage to
which you were not legally entitled, (iii) you made profits from the purchase or
sale of securities of the Company within the meaning of Section 16 of the
Securities Exchange Act of 1934 or similar provisions of any state, (iv) for the
payment of distributions in violation of the Revised Statutes of the State of
Nevada, or (v) indemnification by the Company under this Agreement is not
permitted by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
5. No Employment.


Execution of this Agreement in no way creates, nor shall this Agreement be
interpreted as creating, an employment, agency, partnership or joint venture
between you and the Company.


6. No Assignment.


Neither you nor the Company may make any assignment of this Agreement or any
interest herein, by operation of law or otherwise, without the prior written
consent of the other; provided, however, that the Company may assign its rights
and obligations under this Agreement without your consent to any person with
whom the Company shall hereafter affect a reorganization, consolidation or
merger or to whom the Company transfers all or substantially all of its
properties or assets. This Agreement shall insure to the benefit of and be
binding upon you and the Company and each of your respective successors,
executors, administrators, heirs and permitted assigns.


7. Waiver.


Except as otherwise expressly provided in this Agreement, no waiver of any
provision hereof shall be effective unless made in writing and signed by the
waiving party. The failure of either party to require performance of any term or
obligation of this Agreement, or the waiver by either party of any breach of
this Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.


8. Severability.


If any portion or provision of this Agreement shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.


9. Entire Agreement.


This Agreement sets forth the entire agreement and understanding between you and
the Company and supersedes all prior communications, agreements and
understandings, written and oral, with respect to the terms and conditions of
your position as Chairman of the Board. This Agreement may not be amended or
modified, except by an agreement in writing signed by you and the Chief
Executive Officer of the Company or other specifically authorized representative
of the Company.


10. Governing Law.


This Agreement shall be governed, construed and enforced in accordance with the
laws of New York, without regard to the conflict of laws principles thereof. To
the extent applicable, the federal laws of the United States and the corporate
laws of the State of Nevada (or whatever state the Company is incorporated in
and subject to) shall govern your rights and duties as Chairman of the Board.


 
 

--------------------------------------------------------------------------------

 
 
11. No Conflicting Agreements.


You hereby represent to the Company that neither your execution and delivery of
this Agreement nor your acceptance of the position of Chairman of the Board nor
your performance under this Agreement and the law will conflict with or result
in a breach of any of the terms, conditions or provisions of any agreement to
which you are a party or are bound or any order, injunction, judgment or decrees
of any court or governmental authority or any arbitration award applicable to
you.


12. Compliance with Agreement. The Company's obligations under this Agreement
and its obligation to deliver stock under the terms of the stock options granted
pursuant to the terms of this Agreement are conditioned on your compliance with
the terms and conditions of this Agreement.


If the foregoing is acceptable to you, please sign the enclosed copy of this
letter in the space provided below and return it to me, whereupon this letter
and such copy will constitute a binding agreement between you and the Company on
the basis set forth above as of the date first above written.


Sincerely yours,


POWERRAISE INC.




/s/ Arik Hertz                              
Name: Arik Hertz
Title: Chief Executive Officer






Accepted and Agreed: Tsvi Goren           Date: August 19, 2008
 
 
 

--------------------------------------------------------------------------------

 